Citation Nr: 0912251	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of ten percent 
for service-connected tinnitus.

2.  Entitlement to a compensable rating for healed right 
shoulder dislocations.

3.  Entitlement to an increased rating for the service-
connected healed fractures of C-3 and C-6 vertebrae, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected gastroesophageal reflux disease with 
dyspepsia and gastritis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Entitlement to service connection for anxiety.

8.  Entitlement to service connection for allergic rhinitis 
and upper respiratory condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 through 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of entitlement to service connection for 
headaches, a bilateral foot disorder, and for allergic 
rhinitis and upper respiratory condition, and entitlement to 
higher ratings for the right shoulder, cervical spine, and 
GERD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.

2.  There is no clinical evidence of anxiety at any time 
either in service or since.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 (2008).

2.  The Veteran does not have a current anxiety disability 
that was incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus 
The Veteran has requested an initial rating in excess of 10 
percent for his service-connected tinnitus. See September 
2005 notice of disagreement. Such an evaluation is not 
warranted, as a matter of law.

The Veteran's claim was denied, because, under DC 6260, there 
is neither a provision for assignment of a rating in excess 
of 10 percent for tinnitus, nor a provision for a separate 10 
percent evaluation for tinnitus of each ear. In Smith v. 
Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of 
Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003, versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. §4.87, DC 6260, which limit 
a Veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral. The stay of adjudication of tinnitus rating cases 
was then lifted.

The Veteran's service-connected tinnitus is assigned the 
maximum schedular rating available for tinnitus. 38 C.F.R. 
§4.87, DC 6260. As there is no legal basis upon which to 
award separate schedular evaluations for tinnitus in each 
ear, the Veteran's appeal must be denied as a matter of law. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA's duties to notify and assist the Veteran have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive. Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).

Anxiety
The Veteran is seeking service connection for anxiety.  To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In this case, the Veteran does not meet the first element 
required for service connection, medical evidence of a 
current disability.  He stated in his November 2004 claim and 
September 2005 Notice of Disagreement (NOD) that he has 
anxiety.  He did not elaborate in any fashion as to his 
symptoms, nor did he suggest that he was being treated for an 
anxiety disorder.  A review of the VA treatment records fails 
to show that the Veteran is being treating for any anxiety-
related disability at this time, nor has he been at any time 
throughout the course of this appeal.  In fact, the only 
suggestion that the Veteran has an anxiety related disability 
in the claims folder is in his November 2004 claim.  

While the Board appreciates the Veteran's belief that he has 
anxiety, his self-diagnosis is not competent medical evidence 
of a current disability.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a current disability is 
required for service connection.  

The record is entirely devoid of evidence of a current 
disability relating to anxiety suffered by the Veteran in 
service or since. Given the foregoing, the benefit of the 
doubt rule is inapplicable. Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001). Here, there is no evidence in the record to 
support the Veteran's claim, thus, the preponderance of the 
evidence weighs against the claim. A diagnosis related to 
anxiety is not shown at any time. In the absence of any 
objective evidence of a current disability, entitlement to 
service connection is not warranted. The appeal is denied.

Duties to Notify and Assist 
VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the December 2004 and February 2007 letters to the 
Veteran satisfy the requirements of 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); and Dingess. Any defect with respect to 
the timing of the notice requirement was harmless error. The 
Veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2007). Here, the 
Veteran's statements, his service treatment records, and VA 
treatment records have been associated with the claims 
folder. 

The Board notes that the Veteran was not afforded a VA 
examination with regard to this claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. Simply stated, the 
prerequisites of McLendon are not apparent in this case.  
Without a current disability, there is essentially no reason 
to examine the Veteran.

The Veteran has not notified VA of any additional available 
relevant records with regard to this claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus is denied.

Entitlement to service connection for anxiety is denied.


REMAND

Service Connection
The Veteran is seeking to establish service connection for 
headaches, a bilateral foot disorder, and an upper 
respiratory disorder.  Entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1131, 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2008). See also Pond v. West, 12 Vet. App. 
341, 346 (1999).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).

VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination. See Duenas v. Principi, 18 Vet. App. 512 
(2004). In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court discussed the steps to be taken in determining whether 
a VA examination is necessary prior to final adjudication of 
a claim. According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i). The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there are relatively recent treatment records 
showing that the Veteran complained of symptoms related to 
all three claimed disabilities since his discharge from 
service.  See January 1997 VA outpatient record noting 
headaches for one week; December 1998 treatment for 
bronchitis; January 1999 treatment for bronchitis and 
rhinorhea; September 1999 treatment for tinea pedis, 
bilaterally; and January 2001 treatment for right sided 
plantar fasciitis and for an upper respiratory infection.  

With regard to an in-service incurrence, the Veteran's 
service treatment records do show treatment for all three 
claimed disabilities.  The Veteran was treated for headaches 
in September 1977, November 1984, September 1986, December 
1986, and February 1987.  As for an upper respiratory 
disability, he was treated in November 1972 for sinus 
congestion, in June 1982 for symptoms leading to a notation 
to "R/O Allergic Rhinitis," in January 1984 for a cough 
with a notation to "R/O URI," and in May 1987 and July 1992 
for hayfever and allergy related symptoms.  And, he was 
treated repeatedly during service for bilateral foot related 
symptoms.  See November 1975 treatment for right Achilles 
tendonitis, September 1976 treatment for bilateral callouses, 
April 1977 treatment for pain and numbness related to cold 
exposure, May and June 1981 treatment for bilateral foot pain 
for the prior three months, and October 1981 treatment for 
foot pain and diagnosis of plantar fasciitis.

There is, however, no definitive nexus between the Veteran's 
current disability symptoms, as shown in the post-service VA 
records, and the repeatedly documented in-service treatment 
noted above. The close proximity in years between in-service 
and post-service treatment, as well as the similarity in 
symptomology suggest that the current symptoms and the in-
service symptoms could be related. At no time did the RO 
afford the Veteran the benefit of an examination and opinion 
by a competent medical professional based upon the complete 
record.  A review of the claims folder reveals that 
examinations were scheduled in May 2005 and there is a 
handwritten note indicating that "Capri shows Veteran failed 
to report for his exams of digestive, joints & spine."  
There is, however, a May 2005 VA joints examination report of 
record, so the handwritten note is, at least in part, 
erroneous.  The Board also notes that there is no indication 
in the claims folder of notification sent to the Veteran 
regarding the examinations, and no computerized examination 
request printout shows that the Veteran failed to appear.  
Thus, there is insufficient competent medical evidence on 
file for the Board to make a decision on these outstanding 
service connection issues, and the Veteran is entitled to a 
VA examination, with proper notice of time and date. As such, 
a remand is required.

Before any such examination, the RO must ensure that the 
record is complete.  Under 38 C.F.R. § 3.159(c)(2), VA has a 
duty to obtain all relevant treatment records from VA 
healthcare facilities.  A review of the claims folder reveals 
that the most recent records showing the Veteran's treatment 
with his VA physicians was in May 2004, nearly five years 
ago.  The RO should associate all current treatment records 
since May 2004 with the claims folder prior to the VA 
examiner's review of the file.


Increased Rating
The Veteran is seeking an increased rating for both his right 
shoulder and neck disabilities.  He was initially service-
connected for both in September 1993 and filed this claim for 
an increase in November 2004.  He is also seeking an initial 
rating in excess of 10 percent for his service connected 
gastroesophageal reflux disease (GERD) with dyspepsia and 
gastritis.  This disability was granted service connection in 
the April 2005 rating decision.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  
Evidence to be considered in the appeal of an initial rating, 
such as the Veteran's GERD, is not limited to that reflecting 
the then current severity of the disorder. Fenderson v. West, 
12 Vet. App. 119 (1999). A disability must be considered in 
the context of the whole recorded history.

The evidence of record with regard to each of these includes 
post-service VA outpatient treatment notes through May 2005, 
and May 2005 VA examination reports with regard to each 
disability.  The Board notes that these examinations were 
conducted going on four years ago.  Given the long duration 
of time since the VA C&P examinations, the Board is concerned 
that they no longer provide an accurate picture of the 
Veteran's current degree of disability. Therefore, the claims 
must be remanded for current VA C&P examinations regarding 
the above disorders. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report. See 38 C.F.R. § 3.655 (2008).

Additionally, in light of the recent Court of Appeals for 
Veteran's Claims decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the RO/AMC should take this opportunity to 
provide further notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).

2.  Ensure that VA has met its duty to 
assist under 38 C.F.R. § 3.159(c)(2) by 
obtaining all relevant, non-duplicative, 
VA outpatient treatment records since May 
2004 and associating them with the claims 
folder.

3.  Once Remand Orders 1 and 2 are 
complete, afford the Veteran VA 
examination to assess the current nature 
and etiology of his claimed headache, 
bilateral foot, and upper respiratory 
disabilities. The claims folder and a copy 
of this remand must be provided to the 
examiners and reviewed as part of the 
examinations. The examiners must indicate 
in the examination reports that such a 
review occurred.  The examiner should, 
following a thorough examination and any 
necessary testing, provide a current 
diagnosis and then, based upon all 
evidence of record, provide an opinion 
regarding the etiology of any currently 
diagnosed headache, bilateral foot, and/or 
upper respiratory disabilities by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's disability was caused by disease 
or injury during service? A complete 
rationale should be provided for any 
opinion expressed.

4.  Once Remand Orders 1 and 2 are 
complete, the Veteran should be afforded 
VA C&P examinations to determine the 
current severity of his right shoulder, 
cervical spine, and GERD disabilities. The 
claims folder and a copy of this remand 
must be provided to the examiners and 
reviewed as part of the examinations. The 
examiners must indicate in the examination 
reports that such a review occurred. All 
indicated studies, tests and evaluations 
deemed necessary by the examiners should 
be performed.

The joints examiner should fully describe 
the degree of limitation of motion of the 
Veteran's shoulder and neck. Any 
limitation of motion must be objectively 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion. The inability 
to perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance should 
be described, and the degree of functional 
loss due to pain should also be indicated. 
38 C.F.R. § 4.40 (2008). It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse. 
38 C.F.R. § 4.45 (2007).

All indicated special studies deemed 
necessary must be conducted. A complete 
rationale for any opinions expressed must 
be provided.

5.  The Veteran should be given timely 
notice of any examination scheduled, and 
evidence of such notice should be 
associated with the claims folder.  Should 
the Veteran fail to appear at any of the 
scheduled examinations, such failure to 
appear should be clearly documented in the 
claims folder

6.  Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


